DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 14 is objected to because of the following informalities:  Claim 14, line 10 ends with a period, line 10 being not the concluding line. Claim 15 has similar recitation in line Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-15, 22-23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "the status" inline 2.  There is insufficient antecedent basis for this limitation in the claim. Claims 13-15 depend from rejected Claim 12 and rejected due to dependability rejected claim.
Claim 22 recites the limitation "the electronic circuits" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. Claim 23 depends from rejected Claim 22 and rejected due to dependability rejected claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9, 18-20, 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Lane et al. EP 0580 285, ISR Document) in view of Huang (US 2019/0221377).
Regarding Claim 1, Lane discloses a device for the automatic interruption and reconnection of medium-voltage circuits which can be installed in interchangeable bases (Figures 1-7, Figure 1 shows the schematics including the elements labelled, not identified by reference number), characterized by comprising: 
a vacuum switch (610, Figure 6, corresponding element in Figure 1); 
an electromagnetic actuator (comprising 613, Figure 6, Figure 1) connected mechanically to mobile contact of vacuum switch (617, Figure 6); 
a damping mechanism (625, Figure 6) arranged so as to act against the inertia of the electromagnetic actuator (613, Figure 6) during the opening and closing of device (); 
a tensioning mechanism (structure below 613, not labelled operably connected to the mobile contact 617, Figure 6) connected mechanically to mobile contact of vacuum switch (structure below 613, not labelled operably connected to the mobile contact 617, Figure 6); 
one or more flexible conductors connected in series between the mobile contact of vacuum switch and the medium-voltage line (comprising 618 connected in series with 617 and 619, Figure 3); 
one or more current sensors (part of 621, Figure 6, Figure 1, current transformer sensing coils coupled to supply terminals, Figure 1), each surrounding the one or more flexible conductors (Figures 1, 6); 
one or more current transformers (Part of 621, Figure 1, current transformers, Figure 1), each surrounding the one or more flexible conductors (Figures 1, 6); 
one or more DC power sources (Lithium battery 12V, 96V, Figure 1, Column 10, lines 17-23, Claim 1, lines 28-31); and 
a control module (comprising microprocessor in electronic protection relay in Figure 1, electronic protection relay including the microprocessor housed in 626, Figure 6); 
wherein the one or more current sensors and the one or more current transformers are arranged so that the line current induce an electric current thereinto (current transformers coupled to supply terminals, Figure 1, Column 3, lines 42-44, “…Three ring current transformers are provided for sensing current on the power line. An electronic protection relay has inputs connected to these current transformers and outputs for providing auto-reclose control pulses”); 
the induced signal into the one or more current sensors is used to establish whether the opening of contacts of vacuum switch is required (Figure 1, Column 3, lines 42-44, “…Three ring current transformers are provided for sensing current on the power line. An electronic protection relay has inputs connected to these current transformers and outputs for providing auto-reclose control pulses”); 
the induced signal into the one or more current transformers is used to power device (Figure 1, Column 3, lines 42-44, “…Three ring current transformers are provided for sensing current on the power line. An electronic protection relay has inputs connected to these current transformers and outputs for providing auto-reclose control pulses”); 
control module automatically performs the opening of the circuit after a first time depending on the characteristics of the fault current measured by the one or more current sensors (Column 9, lines 44-57, “…responds to a signal from the current transformer 621 indicative of either an over-current condition, a short circuit or an earth fault, to send an appropriate short pulse to activate the actuator”); and 
control module reconnects automatically the circuit after a second time depending on the characteristics of the fault current measured by the one or more current sensors and device configuration (Column 9, lines 44-57, “…includes a sequence timer for the auto-reclose function, which causes the interrupter contacts to reclose after a predetermined interval following circuit interruption”).
Lane does not disclose supercapacitors being the one or more DC power sources. 
Huang discloses supercapacitors and teaches having the advantage of high power density and high cyclic life over lithium-ion batteries (Paragraph 8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use in the device of Lane, supercapacitors as the DC power sources to have the advantage of high power density and high cyclic life (see Huang, Paragraph 8).
Regarding Claim 2, combination of Lane and Huang discloses the device according to Claim 1, wherein the vacuum switch the electromagnetic actuator the damping mechanism, and the tensioning mechanism are arranged coaxially, and attached by an axis (Figure 6 shows the elements arranged coaxially and attached by an axis, Column 9, lines 27-38, “….sliding contact 617 and at its lower end, via surrounding spring 625 in the cross beam 614, via a lost motion device to the actuator shaft. The rods extend axially through the base of the rubber body 611 and through the roof of the kiosk 612”).
Regarding Claim 3, combination of Lane and Huang does not specifically disclose the device according to Claim 1, further comprising a voltage or electrical field sensor that allows detecting the presence of voltage in the line, measuring its frequency, impedance, power factor and current flow direction. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide additional sensors such as voltage/electric field sensors to provide additional sensed parameters to increase the  accuracy of fault determination and thus to avoid false tripping. 
Regarding Claim 4, combination of Lane and Huang discloses the device according to Claim 1, wherein the control module commands the electromagnetic actuator by means of a pulse-width modulated signal (PWM) with which the opening and closing speed of contacts of the vacuum switch is regulated (Lane, Figure 3, pulse width of control pulses shown, Column 4, lines 12-25, “…the close and trip current pulses are controlled to the minimum length necessary to ensure correct operation thereby minimising the amount of energy taken from the 96 volt battery”). 
Regarding Claim 5, combination of Lane and Huang discloses the device according to Claim 1, further comprising a trip capacitor with which the electromagnetic actuator is operated (Lane, Column 4, lines 12-25, “…the close and trip current pulses are controlled to the minimum length necessary to ensure correct operation thereby minimising the amount of energy taken from the 96 volt battery. The current required to be supplied by this battery will be between approximately 25A and 30A”).
Regarding Claim 6, combination of Lane and Huang discloses the device according to Claim 1, characterized in that the electromagnetic actuator is arranged in such a way that it exerts a force in a closing direction of vacuum switch, and the tensioning mechanism is arranged in such a way so as to favor the vacuum switch opening (Figure 6, Column 9, lines 27-38, “… single actuator 613 is in line with the three vacuum interrupters, which it drives by way of a purely mechanical, direct linkage. The linkage comprises an axial, insulating drive rod 624 for each interrupter connected at its upper end to the sliding contact 617 and at its lower end, via surrounding spring 625 in the cross beam 614, via a lost motion device to the actuator shaft…”).
Regarding Claim 7, combination of Lane and Huang discloses the device according to Claim 1, further comprising a displacement limiter component (Column 9, lines 12-19, “…a reinforced plastics tube which provides mechanical strength and separates the EPDM rubber from a dielectric liquid or gaseous insulating medium 620 in which the internal parts are immersed”).
Regarding Claim 8, combination of Lane and Huang discloses the device according to Claim 7 wherein the displacement limiter component is a thermoplastic polymer (Column 9, lines 12-19, “…a reinforced plastics tube which provides mechanical strength and separates the EPDM rubber from a dielectric liquid or gaseous insulating medium 620 in which the internal parts are immersed”).
Regarding Claim 9, combination of Lane and Huang discloses the device according to Claim 1, further comprising a polarity reversal circuit that reverses polarity of the current that actuates the electromagnetic actuator (Figure 3, resistor diode circuit for circulating current/reverse polarity direction).
Regarding Claim 18, combination of Lane and Huang discloses the device according to Claim 1, further comprising a communications module that allows communication with an external control panel (comprising RS 232, Figure 1).
Regarding Claim 19, combination of Lane and Huang discloses the device according to Claim 18, wherein the communications module includes one or more radio frequency modules (RS 232 for communicating with handheld programmer or P.C., Figure 1).
Regarding Claim 20, combination of Lane and Huang discloses the device according to Claim 18, wherein the communications module includes one or more modules for cellular networks and/or one or more modules for radio networks (RS 232 for communicating with handheld programmer or P.C., Figure 1).
Regarding Claim 22, combination of Lane and Huang discloses the device according to Claim 1, further comprising an insulating device electrically isolating the contacts of the electronic circuits of the device (comprising housing 626 enclosing the control module and the batteries, Figure 6, Column 9, lines 44-49, “….electronic protection relay which is located with the two lithium sulphur dioxide batteries in a housing 626…”).
Regarding Claim 23, combination of Lane and Huang does not specifically disclose the device according to Claim 22, wherein the insulating device is made of a thermoplastic polymer. Lane discloses the insulating housing of the vacuum interrupter made of EPDM rubber body and reinforced plastic lining (Column 9, lines 8-19). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use thermoplastic polymer for the insulating device in the combination of Lane and Huang to provide thermal isolation and electrical isolation of the sensitive electronic components of the control module from the operating environment of the vacuum interrupter and the actuator of the device. 
Regarding Claim 24, combination of Lane and Huang discloses the device according to Claim 1, further comprising a data port that enables the device to establish a physical connection with an external control panel for transferring data, electrical measurements, and control signals, manual reconnection of vacuum switch, and verification and reprogramming of the device software (Lane, Figure 1, RS232 port connected to handheld programmer or P.C., microprocessor connected to Hookstick local controls).
Regarding Claim 25, combination of Lane and Huang discloses the device according Claim 1, further comprising electrical connection points integrated in the top and/or bottom contacts of the device that allow making a second electrical connection between the device and the interchangeable base (mounting on pole 615 with connection points as shown in Figure 6).
Claims 10-11, 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Lane et al. EP 0580 285, ISR Document) in view of Huang (US 2019/0221377) and Rhein et al. (US 2002/0179571, ISR Document). 
Regarding Claim 10, combination of Lane and Huang does not specifically disclose the device according to Claim 1, further comprising a distance sensor with which a relative position of the contacts of the vacuum switch is measured.
Rhein discloses a device for the automatic interruption and reconnection of medium-voltage circuits which can be installed in interchangeable bases (Figures 1-7), characterized by comprising: a vacuum switch (18); an electromagnetic actuator (comprising 70, Figures 4-6) connected mechanically to mobile contact of vacuum switch (70 connected to mobile contact 34, Figures 4-5); 
one or more current sensors (134), each surrounding the one or more flexible conductors (Figure 4); one or more current transformers (136, 138, Figure 4), each surrounding the one or more flexible conductors (Figure 4); 
a control module (comprising 22, Figure 4); and a distance sensor with which a relative position of the contacts of the vacuum switch is measured (comprising position limit switch 80 conveying the relative position of the contacts, Figures 5-6, Paragraph 43, “…position limit switch 80 supported by bracket 82 for conveying the position of shaft 58 and vacuum interrupter 18, either opened or closed, to electronic control assembly 22 as block 70 slidably moves along a longitudinal axis 71 within solenoid 20”, Paragraph 57). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide in the combination, a distance sensor as taught by Rhein, such that the electronic module can adjust the biasing conditions for the contacts based on the information received (see Rhein, Paragraphs 43, 57).
Regarding Claim 11, combination of Lane and Huang does not specifically disclose the device according to Claim 1, further comprising a limit switch with which it is determined that the mobile contact has reached its maximum trajectory. 
Rhein discloses a device for the automatic interruption and reconnection of medium-voltage circuits which can be installed in interchangeable bases (Figures 1-7), characterized by comprising: a vacuum switch (18); an electromagnetic actuator (comprising 70, Figures 4-6) connected mechanically to mobile contact of vacuum switch (70 connected to mobile contact 34, Figures 4-5); 
one or more current sensors (134), each surrounding the one or more flexible conductors (Figure 4); one or more current transformers (136, 138, Figure 4), each surrounding the one or more flexible conductors (Figure 4); 
a control module (comprising 22, Figure 4); and a limit switch with which it is determined that the mobile contact has reached its maximum trajectory (comprising position limit switch 80, Figures 5-6, Paragraph 43, “…position limit switch 80 supported by bracket 82 for conveying the position of shaft 58 and vacuum interrupter 18, either opened or closed, to electronic control assembly 22 as block 70 slidably moves along a longitudinal axis 71 within solenoid 20”, Paragraph 57, “…Electronic control 22 is electrically connected by wiring to solenoid 20 and solenoid limit switch 80”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide in the combination, a limit switch as taught by Rhein, such that the control module can adjust the biasing conditions for the contacts based on the information received (see Rhein, Paragraphs 43, 57).
Regarding Claim 16, combination of Lane and Huang does not specifically disclose the device according to Claim 1, further comprising a connection to an external power source.
Rhein discloses a device for the automatic interruption and reconnection of medium-voltage circuits which can be installed in interchangeable bases (Figures 1-7), characterized by comprising: 
a vacuum switch (18); an electromagnetic actuator (comprising 70, Figures 4-6) connected mechanically to mobile contact of vacuum switch (70 connected to mobile contact 34, Figures 4-5); 
one or more current sensors (134), each surrounding the one or more flexible conductors (Figure 4); one or more current transformers (136, 138, Figure 4), each surrounding the one or more flexible conductors (Figure 4); a control module (comprising 22, Figure 4); one or more capacitors (140, 142), Figure 4; and a connection to an external power source (comprising 150, 154, Figure 4). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide in the device of Lane, connection to external power source as taught by Rhein to use as a power source for the control module to operate the vacuum interrupter during installation and lock-out service (see Rhein, Paragraph 50).
Regarding Claim 17, combination of Lane, Huang and Rhein discloses the device according to Claim 16, wherein external power source is selected from a group comprising external batteries and energy harvesting elements (Rhein, battery 150, Figure ,4 Paragraph 50).
Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Lane et al. EP 0580 285, ISR Document) in view of Huang (US 2019/0221377) and Bindics et al. (US 2013/0036965).
Regarding Claim 12, combination of Lane and Huang discloses the device according to Claim 1, further comprising one or more signaling means (Key pad and display coupled to microprocessor, Figure 1).
Combination of Lane and Huang does not specifically disclose a status of the device shown with the signaling means. 
Bindics discloses a device for automatic interruption and reconnection of medium-voltage circuits (Figures 1-7) comprising a vacuum switch (700, Figure 7), an actuator to open and close contacts of vacuum switch (comprising 200/500, Figures 6-7), and one or more signaling means with which the status of the circuit interrupter is shown (comprising 110/510, Figure 7, Paragraphs 37, 38-39). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide in the combination one or more signaling means as taught by Bindics, to display the operating status of the device easily viewable such that the operator can identify the cause of the of the status and take proper maintenance steps when needed. 
Regarding Claim 13, combination of Lane, Huang and Bindics discloses the device according to Claim 12, wherein at least one of the one or more signaling means is a luminous indicator (comprising 320/440/550, 530, 560, Figures 3-7, Paragraphs 34, 37, 39).
Regarding Claim 14, combination of Lane, Huang and Bindics discloses the device according to Claim 12, wherein at least one of the one or more signaling means is a mechanical indicator mechanically connected to a magnetic coupling mechanism (comprising indicator plate 560 that moves when actuator moves, changing color sections , Figures 5-7 of Bindics, Paragraph 35) wherein: 
the mechanical indicator consists of an opaque element arranged on a sheet having two-color stripes (comprising indicator plate 560, color display disc 440/550 having color sections 410, 420, Figures 3-7 of Bindics), wherein: depending on the state of device, the opaque element is biased on the sheet in order to cover one color of the stripes in such a way that the remaining stripes be visible (color sections 410/420 visible, Figures 3-7, Paragraphs 36-39), the magnetic coupling mechanism is mechanically attached to the axis (Bindics, Figures 3, 5, Paragraph 35), wherein: 
when the vacuum switch is closed, the opaque element of the mechanical indicator is in a first position, and a first color of the sheet is shown (Bindics, a first position comprising one of 410/420 color sections, Figures 3-7, Paragraph 38, “….in response to movement of pull rod link 304. The linear movement of pull rod assembly 710 may be used to open or close vacuum circuit breaker 700….the movement of pull rod linker 304 may move pull rod assembly 710 to open the contacts of vacuum circuit breaker 700. In such a case, status indicator 110/510 may display a green color via sections 410/420 and/or lamps 530”); and when the vacuum switch is open, the opaque element of the mechanical indicator is in a second position, and a second color of the sheet is shown (Bindics, a second position comprising the other one of 410/420 color sections, Figures 3-6, Paragraph 38, “….the movement of pull rod linker 304 may move pull rod assembly 710 to open the contacts of vacuum circuit breaker 700. In such a case, status indicator 110/510 may display a green color via sections 410/420 and/or lamps 530”).
Regarding Claim 15, combination of Lane, Huang and Bindics discloses the device according to Claim 12, wherein at least one of the one or more signaling means is a mechanical indicator mechanically connected to a magnetic coupling mechanism (comprising indicator plate 560 that moves when actuator moves, Figures 5-7, Paragraph 35) wherein: 
the mechanical indicator consists of an opaque element arranged on a sheet having two-color stripes (comprising indicator plate 560, color display disc 440/550 having color sections 410, 420, Figures 3-7 of Bindics), wherein: depending on the state of device, the sheet is biased in such a way that one color of the stripes be covered by opaque element and the remaining stripes be visible (color sections 410/420 visible, Figures 3-7, Paragraphs 36-39), the magnetic coupling mechanism is mechanically attached to the axis (Bindics, Figures 3, 5, Paragraph 35), 
wherein: when the vacuum switch is closed, the sheet of the mechanical indicator is in a first position, and a first color of the sheet is shown (Bindics, a first position comprising one of 410/420 color sections, Figures 3-7, Paragraph 38, “….in response to movement of pull rod link 304. The linear movement of pull rod assembly 710 may be used to open or close vacuum circuit breaker 700….the movement of pull rod linker 304 may move pull rod assembly 710 to open the contacts of vacuum circuit breaker 700. In such a case, status indicator 110/510 may display a green color via sections 410/420 and/or lamps 530”); and 
and when the vacuum switch is open, sheet of mechanical indicator is in a second position, and a second color of sheet is shown (Bindics, a second position comprising the other one of 410/420 color sections, Figures 3-6, Paragraph 38, “….the movement of pull rod linker 304 may move pull rod assembly 710 to open the contacts of vacuum circuit breaker 700. In such a case, status indicator 110/510 may display a green color via sections 410/420 and/or lamps 530”).
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Lane et al. EP 0580 285, ISR Document) in view of Huang (US 2019/0221377) and Trencham (US 2,153,400).
Regarding Claim 21, combination of Lane and Huang discloses the device according to Claim 1, further comprising a housing (housing shown in Figure 6).
Combination of Lane and Huang does not specifically disclose the housing comprising a pressure relief valve which allows regulating pressure and temperature inside device.
Trencham discloses a circuit interrupting device (Sole Figure) comprising a vacuum switch comprising a fixed terminal, movable terminal (comprising 1, 2 respectively, Column 2, lines 8-12), an electromagnetic actuator (comprising 18, 26), a housing (comprising 3), wherein the housing comprising a pressure relief valve which allows regulating pressure and temperature inside device (comprising 20, Column 2, lines 40-45, ). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a pressure relief valve as taught by Trencham, to release gas pressure in the vacuum chamber for safe and easy operation of the device (see Trencham, Claims 3-4).




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Smith (US 8,334,738) discloses a device for the automatic interruption and reconnection of medium-voltage circuits which can be installed in interchangeable bases (Figures 1-7), characterized by comprising: a vacuum switch (140, Figures 3, 5); an electromagnetic actuator (comprising 141, Figures 3, 5) connected mechanically to mobile contact of vacuum switch (mobile contact in 140 moved by solenoid coil 141, Figures 3, 5); control module (192, Figure 5).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCY M THOMAS whose telephone number is (571)272-6002. The examiner can normally be reached Mon-Fri 9:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fureman Jared can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/LUCY M THOMAS/Examiner, Art Unit 2836